Citation Nr: 1703453	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  The propriety of a reduction of the disability rating for residuals of prostate cancer, status-post radical perineal prostatectomy from 100 percent to 10 percent, effective April 1, 2011.

2.  Entitlement to an increased disability rating for residuals of prostate cancer, status-post radical perineal prostatectomy prior to March 2, 2016, rated currently as 10 percent disabling.

3.  Entitlement to an increased disability rating for residuals of prostate cancer, status-post radical perineal prostatectomy from March 2, 2016, rated currently as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 through December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin, which reduced the disability rating assigned for the Veteran's prostate cancer residuals from 100 percent to 10 percent, effective from April 1, 2011.  The Veteran perfected a timely appeal in which he contested the propriety of the effectuated reduction, and also, asserted entitlement to a higher disability rating.  Original jurisdiction over this matter rests currently with the VA Regional Office (RO) in New Orleans, Louisiana.

The Veteran's testimony was received during a January 2014 video conference hearing.  A transcript of that testimony is associated with the record.

The Board remanded this matter in January 2016 for further development, to include:  obtaining records for VA treatment received by the Veteran since February 2013; arranging the Veteran to undergo a VA examination of his prostate cancer residuals; and, readjudication of the issue on appeal by the Agency of Original Jurisdiction (AOJ).

During post-remand development, the Appeals Management Center in Washington, D.C. issued a March 2016 rating decision in which it awarded a higher 60 percent disability rating for the Veteran's prostate cancer residuals, effective from March 2, 2016.  The Veteran has not expressed satisfaction with that partial grant.  As such, he is presumed to be seeking the maximum possible benefit associated with his prostate cancer residuals.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The development ordered in the Board's remand has been performed.  The matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  Reduction of the disability rating assigned for the Veteran's prostate cancer residuals from 100 percent to 10 percent was effectuated in a January 2011 rating decision.

2.  The Veteran's prostate cancer has remained in constant remission since a July 2009 prostatectomy.

3.  From April 1, 2011 through February 26, 2013, the Veteran's prostate cancer residuals included voiding dysfunction that required the use of absorbent pads that were changed three to four times per day and increased urinary frequency that required the Veteran to void once approximately every two to three hours during the daytime and twice at night.

4.  From February 27, 2013, the Veteran's prostate cancer residuals have included voiding dysfunction that requires the use of absorbent pads that have been changed more than four times per day.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for residuals of prostate cancer, status-post radical perineal prostatectomy, from 100 percent to 10 percent effective from April 1, 2011, is proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  From April 1, 2011 through February 26, 2013, the criteria for a 40 percent disability rating, and no higher, for residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  From February 27, 2013, to March 1, 2016, the criteria for a 60 percent disability rating, and no higher, for residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

4.  From March 2, 2016, the criteria for an evaluation in excess of 60 percent disability rating for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below, however, no further notification or assistance in developing the facts pertinent to the issues on appeal is required at this time.  Such action would result only in delay.

II.  Legal Criteria - Reductions

Where the reduction in the rating assigned for a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective from the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e) (2016).

In cases where the rating being reduced has been in effect for five years or more, VA benefits recipients are afforded greater protections, as provided under 38 C.F.R. § 3.344 . Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the pre-reduction 100 percent disability rating for the Veteran's prostate cancer residuals had been in effect for less than five years before the reductions being appealed took effect.  Thus, the protective provisions under 38 C.F.R. § 3.344 do not apply.

Still, the Court has also indicated that there are several general VA regulations that apply to all rating reductions, regardless of how long the disability rating at issue has been in effect.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  It further requires that for application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  As to interpretation of examination reports, 38 C.F.R. § 4.2 requires that if the examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  The Court has also stated that examination reports on which the reduction are based must be adequate.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Also, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in order for a rating reduction to be proper, the evidence must not only show that an improvement in a disability has actually occurred, but also, that such improvement reflects improvement in the ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

III.  Legal Criteria - Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's prostate cancer residuals have been rated based upon demonstrated voiding dysfunction, pursuant to the criteria under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  DC 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Subject to the same, the criteria provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue; however, a mandatory VA examination is to be performed every six months.  Any change in the assigned disability rating based upon such examinations are to be made subject to the provisions of 38 C.F.R. § 3.105 (e).  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

IV.  Analysis

The reduction of the disability rating for the Veteran's prostate cancer residuals from 100 percent to 10 percent was first proposed by VA's Pension Center in an October 2010 rating decision.  The proposed reduction was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105 (e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified also that he may request a predetermination hearing and that he had 30 days to do so.  The Veteran did not request a personal hearing but did respond with a November 2010 statement in which he reported that he was undergoing ongoing VA medical treatment for his prostate cancer residuals, and also, asserted his general belief that his disability warranted a disability rating higher than 10 percent.  Records for the reported treatment were obtained and considered before the VA Pension Center effectuated the proposed reduction in a January 2011 rating decision.  Based upon the newly obtained VA treatment records and the findings from an August 2010 VA examination, the VA Pension Center effectuated the proposed reduction in a January 2011 rating decision.  Also in accordance with 38 C.F.R. § 3.105 (e), the reduction was made effective from April 1, 2011, well beyond the last day of the month from the 60-day period from the date of the October 2010 notice of the proposed reduction.  In sum, the reduction for the Veteran's prostate cancer residuals from 100 percent to 10 percent was effectuated in a manner that satisfies the procedural requirements under 38 C.F.R. § 3.105 (e).

Having determined that the procedural requirements under 38 C.F.R. § 3.105 (e) were followed, the Board turns to the evidence to determine whether actual improvement in the Veteran's prostate cancer residuals, to include improvement in the ability to function under ordinary conditions of life and work, is shown by the evidence such as to warrant the effectuated reduction.

During the August 2010 VA examination, the findings from which served as the primary basis for the reduction at issue, the Veteran reported that he was having ongoing urinary symptoms that included dribbling and daytime voiding frequency of once every two to three hours and nocturia twice a night.  He denied having any difficulties related to urinary stream.  On examination, the examiner noted stress incontinence, but opined that the wearing of absorbent material was not required.  Erectile dysfunction was noted.  Remaining aspects of the genitourinary examination were normal and the examiner determined that there was no recurrence of prostate cancer.  The examiner indicated that the Veteran's main problem at that time was impotence.

Despite the findings expressed in the August 2010 VA examination report, the Veteran asserted in his February 2011 Notice of Disagreement that his prostate cancer condition had actually improved very little.

During VA treatment in January 2012, the Veteran reported that his urinary incontinence was worsening and requested that he be issued more diapers.  In October 2012, he reported that he was using three to four absorbent pads per day.

In his February 2013 substantive appeal, the Veteran reported that he was experiencing constant urinary leakage and that he was being required to change his diapers five or six times per day and four or five times per night.

During the January 2014 video conference hearing, the Veteran testified that initially following his prostatectomy in July 2009, he wore a catheter for approximately a month and a half before he was required to use absorbent pads because of urinary incontinence and leakage.  According to the Veteran, at the time that the disability rating for his prostate cancer residuals was reduced, he was wearing adult diapers that he was required to change approximately three times per day.  Notably, the Veteran testified that, as of the hearing, he was being issued diapers by the VA Medical Center (VAMC) in New Orleans; but, that the supply being provided was insufficient and that he was buying additional diapers at his own expense.  He reported that he generally remained at home in order to be close to the bathroom and that he uses his diapers primarily when he leaves the house.  He testified that overall he urinates six to 10 times a day during the daytime hours.  He testified that he is generally required to change his diapers for leakage about four times per day; however, has been required on occasion to change them as often as nine or 10 times a day.  He added that he got up once or twice a night to urinate, and also, wore a diaper when he slept, which he was also required to change once a night.

June 2014 VA nursing notes indicate that the Veteran was requesting a larger delivery of absorbent pads.  During VA treatment in August 2014, the Veteran reported that he was changing his absorbent pads four times a day and that they were completely soaked when he did so.  During VA treatment in April 2015, the Veteran continued to report that he was changing his absorbent pads four or five times per day.  Laboratory tests conducted in December 2015 revealed that the Veteran's PSA level remained undetectable.

During a March 2016 VA examination, the Veteran reported ongoing urinary dysfunction marked by increased frequency and leakage.  The Veteran reported that he was voiding once every two or three hours during the daytime hours and twice at night.  He stated that he was changing his absorbent pads more than four times a day.  He denied having any obstructive symptoms or changes in urinary flow.  He also complained of ongoing erectile dysfunction and inability to ejaculate.  A physical examination revealed the presence of a residual post-surgical suprapubic scar that was 8.0 centimeters long by 1.0 centimeters wide.  The scar was neither painful nor unstable.

As the Board determined, the reduction of the disability rating assigned for the Veteran's prostate cancer residuals from 100 percent to 10 percent, effective from April 1, 2011 was effectuated in a manner that is consistent with the procedural requirements set forth under 38 C.F.R. § 3.105 (e).  In determining whether the reduction was proper as a matter of law, the question still remains as to whether the evidence extant at the time of the effectuated reduction showed actual improvement in the Veteran's disability.

As noted above, DC 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Under the criteria, the 100 percent disability rating shall continue even following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure; however, a mandatory VA examination is to be performed every six months and the assigned disability rating may be reduced based upon the findings of those examinations, subject to the provisions under 38 C.F.R. § 3.105 (e).  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

Here, the evidence shows that the Veteran's prostate cancer has been in sustained remission since the July 2009 prostatectomy.  In that regard, there is no evidence in the record of any increase in the Veteran's PSA levels, nor is there mention in the treatment records of a recurrence of the Veteran's cancer.  Indeed, as noted above, the December 2015 VA treatment record states that the Veteran's PSA has been undetectable since the July 2009 prostatectomy.  In view of the foregoing, the evidence does demonstrate that there was actual improvement in the Veteran's prostate cancer and that reduction in the disability rating was warranted.

Having determined that the reduction at issue was effectuated properly, the Board turns to the question of the Veteran's entitlement to a disability rating higher than 10 percent for his prostate cancer residuals prior to March 2, 2016, and, higher than 60 percent from March 2, 2016.

DC 7528 instructs that, where there has been no local recurrence or metastasis, residuals are to be rated pursuant to the rating criteria for voiding dysfunction or renal dysfunction, whichever is predominant.  In this case, the evidence does not indicate that the Veteran has experienced any renal dysfunction, but has experienced chronic voiding dysfunction that has been marked by urinary leakage and increased urinary frequency.

Ratings for voiding dysfunction are assigned based on demonstrated urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage that requires the wearing of absorbent materials which must be changed less than twice a day warrants the assignment of a 20 percent disability rating.  Where urine leakage requires the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is assigned.  In instances were urine leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a maximum schedular 60 percent disability rating is warranted.

The regulations provide other rating criteria for disabilities due to increased urinary frequency.  Under those criteria, disabilities that cause daytime voiding interval of two and three hours, or; awakening to void twice a night, warrant the assignment of a 10 percent disability rating.  Where the evidence shows urinary frequency of between one and two hours, or awakening to void three or four times per night merits, a 20 percent disability rating is assigned.  Urinary frequency that results in daytime voiding intervals of less than one hour, or awakening to void five or more times per night is rated as 40 percent disabling. 

Still other criteria are available in the regulations for rating disabilities due to obstructed voiding.  The evidence shows, however, that the Veteran's prostate cancer residuals have not included obstructed voiding.  Indeed, the Veteran denied in his Board hearing testimony and in histories reported during treatment and during his VA examinations that he has experienced any interruption or other difficulty with his urinary stream.  As such, the criteria for obstructed voiding are not applicable in this case.  38 C.F.R. § 4.115a (2016).

Mindful of the foregoing criteria for voiding dysfunction, records for VA treatment prior to the Veteran's February 2013 substantive appeal show that the Veteran was having urinary leakage that required the use of absorbent pads three to four times per day.  Based on that evidence, the criteria for a 40 percent disability rating for voiding dysfunction are met for the period before the Veteran's substantive appeal.  Notably, the VA treatment records prior to the Veteran's substantive appeal provide no information regarding the Veteran's urinary frequency.  The Board observes, however, that the Veteran reported during the August 2010 VA examination that he was voiding once approximately every two to three hours during the daytime and twice at night.  Accordingly, the criteria for a disability rating higher than 40 percent for voiding frequency are not met.  In view of the foregoing, the Veteran is entitled to a higher disability rating of 40 percent, and no higher, prior to February 27, 2013 (the date on which the Veteran's substantive appeal was received).

In his substantive appeal, the Veteran reported that his urinary leakage was requiring him to change absorbent pads five to six times per day and four or five times per night.  During his January 2014 Board hearing, he testified that he was, at times, changing his absorbent pads as frequently as nine or 10 times per day.  Records for VA treatment received by the Veteran after February 2013 state that the Veteran was changing his absorbent pads four times per day, but, that the pads were "completely soaked."  As the Veteran testified during the Board hearing, absorbent pads were being supplied to him by VA, but that he was being required to buy additional absorbent pads at his expense in order to meet his needs.  Consistent with that testimony, nursing notes in the record reflect that shipments of absorbent pads were being delivered to the Veteran; however, that the Veteran was making repeated requests for larger deliveries.  Overall, given that the Veteran's absorbent pads were being worn to the point that they were "completely soaked" before being changed four times per day and the Veteran's documented requests for more absorbent pads, the VA treatment records support the Veteran's testimony that he was required to change his absorbent pads more than four times per day.  Under the circumstances, the evidence supports the assignment of a maximum schedular 60 percent disability rating for voiding dysfunction from February 27, 2013.  As noted above, the criteria for urinary frequency do not provide for disability ratings higher than 60 percent.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.   In this case, however, the evidence does not show that the impairment caused by the Veteran's prostate cancer residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular disability rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the veteran's disability picture requires the assignment of an extra-schedular disability rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's prostate cancer residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the applied rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the Board notes that the Veteran testified during his Board hearing that he preferred generally to remain at home in order to be close to the toilet.  Still, he acknowledged in his testimony that he wears absorbent pads when he leaves his home.  Also, there is no indication in the record that the Veteran has required frequent hospitalization or treatment beyond his scheduled follow-up visits.  In sum, the functional difficulties caused by the Veteran's disability are contemplated fully in the defined regulations and rating criteria.  To conclude, the available rating criteria reasonably describe the Veteran's disability level and symptomatology.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board is cognizant that the Veteran has experienced ongoing erectile dysfunction.  Service connection and a separate disability rating for that disability was assigned for erectile dysfunction was assigned in an April 2010 rating decision.  Neither the Veteran nor his representative has expressed dissatisfaction as to any aspect of that grant.  Accordingly, there are no issues concerning the Veteran's erectile dysfunction presented on appeal to the Board.

In sum, the effectuated reduction of the disability rating assigned for the Veteran's prostate cancer residuals from 100 percent to 10 percent, effective April 1, 2011, was proper.  To that extent, this appeal is denied. The Veteran is entitled, however, to a higher 40 percent disability rating for his prostate cancer residuals, effective from April 1, 2011 through February 27, 2013.  He is also entitled to a higher 60 percent disability rating from February 27, 2013.  To that extent, this appeal is granted.



ORDER

The rating reduction from 100 percent to 10 percent for residuals of prostate cancer, status-post radical perineal prostatectomy, effective from April 1, 2011, was proper.

An increased disability rating of 40 percent for residuals of prostate cancer is granted, effective from April 1, 2011 through February 26, 2013, subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating of 60 percent for residuals of prostate cancer is granted, effective from February 27, 2013, to March 1, 2016, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 60 percent for residuals of prostate cancer, from March 2, 2016, is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


